379 S.W.2d 896 (1964)
Carl JACKSON, Appellant,
v.
The STATE of Texas, Appellee.
No. 36807.
Court of Criminal Appeals of Texas.
May 27, 1964.
Rehearing Denied June 24, 1964.
Leonard Howell, Midland, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Judge.
The offense is the possession of whiskey, wine and vodka for the purpose of sale in a dry area; the punishment, 90 days in jail.
No statement of facts accompanies the record. From the transcript it appears that appellant plead guilty on January 20, and that motion for new trial was overruled on January 21, "without the Defendant being present thereat, but being represented by his attorney." It is only in those cases where the defendant desires to be present at the hearing of a motion for new trial and is denied such right that a reversal is called for, as will be seen by our opinion in Johnson v. State, 163 Tex. Crim. 101, 289 S.W.2d 249, in which we discuss Henderson v. State, 137 Tex. Crim. 18, 127 S.W.2d 902, upon which appellant relies.
We find no factual support in the record of the other contentions advanced in appellant's brief.
No reversible error appearing, the judgment is affirmed.